TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00499-CV


Patricia Mitchell, Appellant

v.

Phillip A. Mitchell, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. 9800617, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The parties have filed an agreed motion to dismiss the appeal in accordance with 
their agreement.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).


 
					Bea Ann Smith, Justice
Before Justices B. A. Smith, Yeakel and Aboussie*
Dismissed on Agreed Motion
Filed:   January 16, 2003

*	Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment. 
See Tex. Gov't Code Ann. § 74.003(b) (West 1998).